Citation Nr: 0109817	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-08 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for training in the United 
States Army Reserve from November 1981 to June 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) from December 1997 and March 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the benefit sought on appeal.  

In February 2000, the Board denied the claim for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  Thereafter, she 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  

In June 2000, while the case was pending at the Court, a 
joint motion (Motion) was filed requesting that the Court 
vacate the Board's February 2000 decision which denied a 
TDIU.  In June 2000, the Court granted the Motion, vacated 
the Board's February 2000 decision, and remanded the case to 
the Board for further compliance with directives that were 
specified by the Court.  The Disabled American Veterans (DAV) 
represented the veteran before the Court.  However, a power 
of attorney has not been established for representation 
before VA and therefore, the veteran is still unrepresented 
in this matter.  


REMAND

The veteran contends, in essence, that her only service-
connected disability, degenerative discogenic disease, L5-S1, 
bulging disc, bilateral spondylolisthesis, and lumbar 
radiculopathy, prevents her from engaging in substantially 
gainful employment.  

A review of the record reveals that the veteran is in receipt 
of social security disability benefits.  However, the 
rationale for receipt of these benefits is not revealed in 
the record.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran is 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  A request for the administrative decision and 
supportive documents should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  

Additionally, the veteran has a number of nonservice-
connected disabilities in addition to her service-connected 
back disability.  Therefore, a thorough and contemporaneous 
examination of the veteran which is adequate for rating 
purposes should be performed.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  This is to ensure that 
evaluation of a disability is a fully informed one.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request 
photocopies of any and all medical 
records reviewed in its decision granting 
disability benefits to the appellant as 
well as all administrative records 
granting or denying benefits.  All 
attempts to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therein.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service 
connected low back disability since 1999, 
if any.    After securing the necessary 
release, the RO should obtain these 
records, and associate them with the 
claims folder.  

3.  The veteran should be afforded 
special VA orthopedic and neurologic 
examinations to determine the nature and 
severity of her back disability.  All 
indicated studies, to include range of 
motion testing in all directions (in 
degrees) and any other tests deemed 
necessary by the examiners, should be 
performed.  The examiners should be asked 
to determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributed to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiners should be asked to express an 
opinion of whether pain significantly 
limits functional ability during flare-
ups or when the back is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiners should also comment on the 
effects of the service connected 
disability on the veteran's ability to 
pursue gainful employment.  The claims 
folder must be made available to the 
examining physicians prior to their 
examination of the veteran so that they 
may review pertinent aspects of the 
veteran's medical history.

4.  After completing the development, the 
RO must review the claims folder to 
ensure that it includes all evidence 
requested, and if it is not associated 
with the claims folder, it should be 
obtained or a record of the attempts to 
obtain it should be noted.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
additional development is indicated, it 
should be undertaken before 
readjudicating the claims on appeal.

6.  The RO should readjudicate the claim 
of entitlement to a TDIU.  If the issue 
remains denied, the RO should provide the 
veteran a supplemental statement of the 
case and allow an appropriate period of 
time for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

